Per Curiam.
Joel L. Klausen was admitted to the practice of law in Nebraska in 1983. On February 7, 1994, the U.S. Bankruptcy Court for the District of North Dakota held Klausen in civil and criminal contempt for failure to repay professional fees that had been voluntarily paid to him by his clients, the debtors in the underlying case. Furthermore, on June 1, the U.S. Bankruptcy Court for the Southern District of Iowa held Klausen in civil and criminal contempt for failure to repay professional fees that had been voluntarily paid to him by his clients, the debtors in the underlying case.
On November 7, Klausen voluntarily surrendered his license. He admitted that his conduct violated Canon 1, DR 1-102(A)(1), (5), and (6), of the Code of Professional Responsibility as adopted by this court. Klausen has admitted that his conduct violated his oath of office as an attorney.
Klausen waived his right to notice, appearance, or hearing prior to entry of this order. We accept Klausen’s surrender and order him disbarred from the practice of law in the State of Nebraska, effective immediately.
Judgment of disbarment.
White, J., not participating.